Citation Nr: 0608600	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-13 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at the St. Luke's Regional Medical Center for 
medical treatment between September 5, 2001 and September 12, 
2001.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1971 to January 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs (VA) Medical Center (MC) in Boise, Idaho, 
which denied the veteran's claim of entitlement to payment or 
reimbursement of medical expenses incurred at the St. Luke's 
Regional Medical Center (SLRMC) for medical treatment between 
September 5, 2001 and September 12, 2001

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In July 2003, the RO denied the benefits sought on appeal.  
In its decision, the RO's documentation shows that a VA 
physician approved the veteran's initial emergency room 
evaluation, but determined that additional records were 
needed to determine if and when the veteran's transfer from 
the SLRMC to a VA facility would have been feasible.  In 
January 2004, after the SLRMC's records were obtained, 
another VA physician determined that only the emergency room 
bill should be paid by VA.  The veteran filed a notice of 
disagreement, and in January 2004, a statement of the case 
(SOC) was issued.  

Subsequent to the January 2004 SOC, VA received additional 
non-VA medical evidence that has not previously been 
associated with the claims file.  Specifically, statements 
have been received from Martin B. Durtschi, M.D., dated in 
October 2003, and L. Tad Cowley, M.D., dated in February 
2004.

A supplemental statement of the case reflecting review of the 
new evidence has not been issued by the RO.  Applicable VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2005).  In this case, a waiver of initial RO review 
has not been received for the additional evidence.  Given the 
foregoing , on remand, the RO must review the new evidence 
and, if the claims remain denied, include such evidence in a 
supplemental statement of the case.  Id.

As a final matter, the statements of Dr. Durtschi and Dr. 
Cowley both indicate that the veteran could not have been 
safely transferred from the SLRMC to a VA medical facility 
prior to surgical management of his hernia.  See 38 C.F.R. 
§ 17.1002(d) (2005).  A letter from SLRMC dated December 5, 
2003 states that clinical review determined that the veteran 
could not have been safely transferred prior to September 7, 
2001.  On the other hand, the January 2004 Statement of the 
Case, apparently relying on Reports of Contact dated October 
19, 2002, and September 16, 2003, states that, "After a 
thorough clinical review by two (2) separate clinicians, it 
was felt that [the veteran] was stable for transfer after his 
initial emergency room evaluation and the Boise VAMC could 
have provided the surgical intervention [the veteran] 
needed."  Although it appears that two VA physicians have 
reviewed the claims folder, their opinions are no more than 
one line each.  On remand, a medical opinion should be 
obtained as to whether the veteran could have been safely 
transferred to a VA medical facility prior to September 12, 
2001, accompanied by a rationalized explanation.  
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion as to 
whether the veteran could have been 
safely transferred from the St. Luke's 
Regional Medical Center to a VA medical 
facility at any time prior to September 
12, 2001.  The examiner should indicate 
in the report that the claims file was 
reviewed.  A detailed rationale for any 
opinion expressed should be provided.

2.  Then, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of all additional 
information obtained since the issuance 
of the January 2004 statement of the 
case.  If the decision remains adverse to 
the veteran, furnish him a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

 
 
 
 


